I agree with the majority's treatment of the two cross-assignments of error. However, I respectfully dissent in this case because I believe the trial court was correct in applying the ultimate-discovery exception to the exclusionary rule and refusing to suppress the evidence derived from the improperly obtained blood sample. I do so for the same reasons set forth in my dissent in State v. Pearson (1996), 114 Ohio App. 3d 153,166, 682 N.E.2d 1077, 1085, decided today.
In addition, the blood test obtained pursuant to a warrant was "obtained independently of the tainted source," since evidence from the first blood sample was not used to justify the issuance of the search warrant. *Page 188